 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
 7
               JASON STOMPS,
 8                                                           CASE NO. 3:18-cv-05365 RBL-JRC
                                     Petitioner,
 9                                                           ORDER ADOPTING REPORT AND
                      v.                                     RECOMMENDATION
10
               MICHAEL OBENLAND,
11
                                     Respondent.
12
               THIS MATTER is before the Court the Report and Recommendation of Magistrate Judge
13
     J. Richard Creatura [Dkt. # 15], Petitioner Stomps’ Objections [Dkt. # 16], and the underlying
14
     record.
15
               (1)    The Report and Recommendation is ADOPTED.
16
               (2)    Stomps’ habeas petition under 28 U.S.C. § 2254 is DENIED.
17
               (3)    Stomps’ Motion to Amend his Writ (to voluntarily dismiss his two actual
18                    innocence claims) [Dkt. # 17] is DENIED as futile. Such an amendment would
                      leave only his sufficiency of the evidence argument, which the Court has rejected.
19
               (4)    The Court will NOT issue a Certificate of Appealability under 28 U.S.C. §
20                    2253(c)(2), for the reasons articulated in the Report and Recommendation.

21             The Clerk shall send copies of this Order to the Stomps’ last known address, to the

22 Respondent’s counsel, and to Magistrate Judge Creatura.

23             IT IS SO ORDERED.

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1
          DATED this 20th day of November, 2018.
 2

 3

 4

 5
                                                   A
                                                   Ronald B. Leighton
                                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
